                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                  NO. 7:20-CR-00011-D-1



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.


  WILLIAM PARAS LAMB



       On motion of the Defendant, William Paras Lamb, and for good cause shown, it is hereby

ORDERED that [DE 39] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This _lS__ day of April, 2021.




                                    United States District Judge




           Case 7:20-cr-00011-D Document 41 Filed 04/13/21 Page 1 of 1
